The jury found a verdict, assessing damages to one hundred and twenty pounds, in case the property did not pass to the ven-dee ; and to £. 20 in case it did.
And next day the court ordered judgment to be entered for £. 120, saying the things sold ought to be actually seized and shewn to the bidders at the time of sale, and be delivered to the purchaser; and that the same point had been decided at Wilmington atthejastterm, in a cause between Bunting and Smith; that case having been similar to this in all parts, with this additional circumstance, that a third person who claimed the negro, had obtained the possession, and had it at the time of the sale by the sheriff.
Judgment for £. 120.